Monsanto Company 800 North Lindbergh Blvd St. Louis, Missouri63167 Release Immediately Contact Media:Lee Quarles (314-694-2330) Danielle Stuart (314-694-2478) MONSANTO DELIVERS RECORD SECOND-QUARTER AND FIRST-HALF SALES; GROSS PROFIT UP 14 PERCENT AND 25 PERCENT IN SECOND QUARTER AND FIRST HALF, RESPECTIVELY St. Louis – April 2, 2009 ($ in millions) Second Quarter 2009 Second Quarter 2008 Six Months 2009 Six Months 2008 Net Sales by Segment Corn seed and traits $ 2,078 $ 1,747 $ 2,706 $ 2,214 Soybean seed and traits 615 455 827 617 Cotton seed and traits 33 40 80 82 Vegetable seeds 209 206 366 336 All other crops seeds and traits 107 97 162 132 TOTAL Seeds and Genomics $ 3,042 $ 2,545 $ 4,141 $ 3,381 Roundup and other glyphosate-based herbicides $ 776 $ 982 $ 2,135 $ 1,990 All other agricultural productivity products 217 200 408 405 TOTAL Agricultural Productivity $ 993 $ 1,182 $ 2,543 $ 2,395 TOTAL Net Sales $ 4,035 $ 3,727 $ 6,684 $ 5,776 Gross Profit $ 2,521 $ 2,211 $ 4,071 $ 3,250 Operating Expenses $ 949 $ 748 $ 1,751 $ 1,404 Interest Expense (Income) – Net $ 8 $ (6 ) $ 6 $ (4 ) Other Expense (Income) – Net $ 32 $ (203 ) $ 58 $ (184 ) Net Income $ 1,092 $ 1,129 $ 1,648 $ 1,385 Diluted (Loss) Earnings per Share $ 1.97 $ 2.02 $ 2.96 $ 2.48 Items Affecting Comparability – EPS Impact Income on Discontinued Operations — $ (0.02 ) $ (0.02 ) $ (0.03 ) Acquired In-Process R&D (Aly Participacoes Ltda.) $ 0.19 — $ 0.19 — Solutia Claim Settlement — $ (0.23 ) — $ (0.23 ) Diluted Earnings per Share from Ongoing Business (For the definition of ongoing EPS, see note 1.) $ 2.16 $ 1.77 $ 3.13 $ 2.22 Effective Tax Rate (Continuing Operations) 29 % 33 % 27 % 32 % Comparison as a Percent of Net Sales: Second Quarter 2009 Second Quarter 2008 Six Months 2009 Six Months 2008 Gross profit 62% 59% 61% 56% Selling, general and administrative expenses (SG&A) 13% 14% 16% 17% Research and development expenses (excluding acquired in-process R&D) 7% 6% 8% 7% Income from continuing operations before income taxes and minority interest 38% 45% 34% 35% Net Income 27% 30% 25% 24% Comment from Monsanto Chairman, President and Chief Executive Officer Hugh Grant: “Through the first half of the year, we’ve done what we had committed to do:We’ve preserved value across the portfolio, which has allowed us to lift gross profit by 25 percent, margins by 5 percent, and ongoing earnings by 41 percent. We’ve leveraged our SG&A while maintaining an R&D spend that will allow us to launch two major new products in 2010. That growth, combined with spending and working capital discipline, is keeping us on track for more than 20 percent growth in earnings for the full fiscal year and allowed us to maintain our $1.8 billion guidance for free cash generation.” Operations Update Monsanto reported record net sales of $4 billion for the second quarter of fiscal year 2009, which were 8percent higher than sales in the same period in fiscal year 2008. Key drivers for the quarter were increased revenues from the company’s U.S. corn and soybean seeds and traits businesses. The results in the quarter were partially offset by lower volumes of Roundup agricultural herbicides. Last year Monsanto saw increased U.S. Roundup volumes in the second quarter ahead of an anticipated price increase. In 2009, sales have returned to more historical patterns, which mean the majority of U.S. branded Roundup volume will move to the third and fourth quarters. Monsanto saw record sales of $6.7 billion in the first six months of the company’s fiscal year 2009. The year-to-date sales were 16percent higher than sales in the same period in fiscal year 2008. Key contributors to the company’s growth included increased revenues from the company’s U.S. corn and soybean seeds and traits businesses, as well as higher Roundup sales in Brazil in the first quarter. Monsanto reported net income of $1.1 billion in the second quarter of fiscal year 2009, down 3 percent from the same period last year. For the first six months of fiscal year 2009, Monsanto reported net income of $1.6billion, which was 19 percent higher than net income of $1.4 billion realized in the first six months of fiscal year 2008. Both periods were affected by $162 million or $0.19 per share attributable to in-process research and development (IPR&D) charges related to the company's acquisition of Aly Participacoes Ltda. (Aly), which operates the sugarcane breeding and technology companies, CanaVialis S.A. and Alellyx S.A., based in Brazil. In the second quarter and first-half of 2008, Monsanto reported a gain of $210 million pre-tax, or $0.23 per share after-tax, as part of the company’s settlement of claims associated with Solutia’s emergence from bankruptcy. The company’s selling, general and administrative expenses (SG&A) as a percent of sales in the quarter and for the first half of fiscal year 2009 was down by 1 percentage point. Research and development (R&D) as a percent of sales was up for the quarter and the first six months because of the high level of regulatory activity from bringing multiple new products toward launch and the integration of the De Ruiter vegetable seeds business. Earnings per share (EPS) for the second quarter was $1.97 on an as-reported basis, and $2.16 on an ongoing basis. EPS for the first six months of fiscal year 2009 was $2.96 on an as-reported basis, and $3.13 on an ongoing basis. (For a reconciliation of EPS to ongoing EPS see page 1). Cash Flow For the first half of fiscal year 2009, net cash provided by operating activities was $1.5 billion, compared with $1.9billion in the same period of fiscal year 2008. Net cash required by investing activities was $359million for the first half of fiscal year 2009, compared with $404 million for the same period of fiscal year 2008. As a result, free cash flow was more than $1.1 billion for the first half of fiscal year 2009, Page 2 compared with approximately $1.5billion for the same period in fiscal year 2008. (For a reconciliation of free cash flow, see note 1.) Free cash flow in the first half of 2009 reflected an improvement in net income which was offset by higher level of inventories. Net cash required by financing activities was $596 million for the first half of fiscal year 2009, compared with $142million for the same period in fiscal year 2008. This reflects an increase in cash returned to shareowners in the form of higher dividends and share repurchases. Outlook Monsanto’s full-year 2009 EPS is expected to be in the range of $4.23 to $4.33 on a reported basis and in the range of $4.40 to $4.50 on an ongoing basis. (For a reconciliation of ongoing EPS, see note 1). The company expects that its free cash flow for fiscal year 2009 will be approximately $1.8 billion. The company expects net cash provided by operating activities to be about $3 billion, and net cash required by investing activities to be approximately $1.2 billion for fiscal year 2009. (For a reconciliation of free cash flow, see note 1.) Seeds and Genomics Segment Detail ($ in millions) Net Sales Gross Profit Seeds and Genomics Second Quarter 2009 Second Quarter 2008 Six Months 2009 Six Months 2008 Second Quarter 2009 Second Quarter 2008 Six Months 2009 Six Months 2008 Corn seed and traits $2,078 $1,747 $2,706 $2,214 $1,412 $1,173 $1,815 $1,458 Soybean seed and traits 615 455 827 617 373 269 518 380 Cotton seed and traits 33 40 80 82 21 33 47 57 Vegetable seeds 209 206 366 336 115 113 195 177 All other crops seeds and traits 107 97 162 132 56 46 80 57 TOTAL Seeds and Genomics $3,042 $2,545 $4,141 $3,381 $1,977 $1,634 $2,655 $2,129 ($ in millions) Earnings Before Interest & Taxes (EBIT) Seeds and Genomics Second Quarter 2009 Second Quarter 2008 Six Months 2009 Six Months 2008 EBIT (For a reconciliation of EBIT, see note 1.) $1,212 $1,077 $1,277 $1,057 Unusual Items Affecting EBIT IPR&D resulting from acquisition of Aly $162 None $162 None The Seeds and Genomics segment consists of the company's global seeds and related traits business, and genetic technology platforms. Sales for Monsanto's Seeds and Genomics segment were $3 billion for the second quarter of fiscal year 2009, or 20 percent higher than sales in the same period last year. During the second quarter of fiscal year 2009, the company realized increased revenue from its branded corn seed and traits business in the United States as well as from its U.S. soybean seed and traits business. This strong gain was somewhat offset by fewer planted acres for corn in Brazil because of drought conditions. Page 3 Monsanto’s results also reflect a pre-tax charge of $42 million that the company incurred against its ongoing earnings. The charge relates to Monsanto’s commitment to compensate a small number of farmers who experienced variable pollination and yield with three white corn hybrids in South Africa. Growth in the quarter was also driven by the continued strong adoption of its higher-margin triple-stack corn technology in its U.S. corn seed brands.
